Case 3:17-cv-00347-CWR-LRA Document 364 Filed 06/12/19 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Southern District of Mississippi

Latoya Brown, et al.,

 

Plaintiff(s)

V. Civil Action No. 17-cv-347 (CWR/LRA)

Madison County, MS; Sheriff Randall S. Tucker, in
his official capacity; and Slade Moore, in his
individual capacity,

 

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Slade Moore
157 Cotton Wood Drive
Madison, MS 39110-4737

P.O. Box 720605
Byram, MS 39272

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: See Attachment A

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date: (2) (2) ] 4

ARTHUR JOHNSTON
CLERK OF COURT

   

 
